DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a controller” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“The controller” in claim 11 is read as item 10 in Fig.1.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
     The closest prior art of record, namely, Tsujimoto’015 (US 2005/0111015), Kawamura’140 (US 2009/0180140), Niki’771 (US 6,762,771) and Yoshida’979 (US 2007/0185979) does not teach “a parameter that can be set to the particular item including a first parameter corresponding to a first mode in which an abnormality in a conveyance of the sheet in the printer is prevented at a first effectiveness level and a second parameter corresponding to a second mode in which the abnormality in the conveyance of the sheet in the printer is prevented at a second effectiveness level which is higher than the first effectiveness level; and limiting the parameter to be set to the particular item to the second parameter in a case where the sheet length included in the sheet size among the print settings as obtained is longer than a particular length; and not limiting the parameter to be set to the particular item to the second parameter in a case where the sheet length included in the sheet size among the print settings as 
     The closest prior art of record, namely, Tsujimoto’015 (US 2005/0111015), Kawamura’140 (US 2009/0180140), Niki’771 (US 6,762,771) and Yoshida’979 (US 2007/0185979) does not teach “a parameter that can be set to the particular item including a first parameter corresponding to a first mode in which an abnormality in a conveyance of the sheet in the printer is prevented at a first effectiveness level and a second parameter corresponding to a second mode in which the abnormality in the conveyance of the sheet in the printer is prevented at a second effectiveness level which is higher than the first effectiveness level; and limiting the parameter to be set to the particular item to the second parameter in a case where the sheet length included in the sheet size among the print settings as obtained is longer than a particular length: and not limiting the parameter to be set to the particular item to the second parameter in a ease where the sheet length included in the sheet size among the print settings as obtained is not longer than the particular length.” (in combination with the other claimed limitations and/or features), as claimed in independent claim 11.
The closest prior art such as Tsujimoto’015 (US 2005/0111015), Kawamura’140 (US 2009/0180140), Niki’771 (US 6,762,771) and Yoshida’979 (US 2007/0185979), which is recorded in the Examiner’s Citation of Pertinent Prior Art below. However, the prior art above, and including an updated electronic text search, fails to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Tsujimoto’015 (US 2005/0111015), discloses a printer driver user interface allowing a user to perform print settings including at least selecting a paper type, paper size and print quality (Fig.13) and the media type and print quality are associated with each other such that certain print quality is not settable with the certain type of paper type (Fig.9).
     Kawamura’140 (US 2009/0180140), discloses a printer driver user interface allowing a user to perform print settings including at least selecting a paper type, paper size and print quality (Fig.3) and the options of the print settings is selectable or unelectable according to the conflict rules (Fig.4).. 
     Niki’771 (US 6,762,771), discloses a printer driver user interface allowing a user to perform print settings including at least selecting a paper type, paper size and print quality (Fig.4)
     Yoshida’979 (US 2007/0185979) discloses a printer driver user interface allowing a user to perform print settings including at least selecting a paper type, paper size and print quality (Fig.4).
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674